Citation Nr: 1033132	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The veteran served on active military duty from June 1990 to 
October 1991, including service in the Southwest Asia Theater of 
Operations from August 1990 to March 1991. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board in November 2008 issued a decision denying the two 
above-listed appealed claims, and remanding other claims then 
addressed.  By a Joint Motion for Remand as approved by the U.S. 
Court of Appeals for Veterans Claims (Court) in March 2010, that 
Board decision was vacated as to those two denials, and those two 
claims were then remanded to the Board for appropriate action 
consistent with the Court-approved Joint Motion.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action by 
the appellant is required.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that GERD 
developed in service or is otherwise causally related to service.


CONCLUSION OF LAW

The criteria for service connection for gastroesophageal reflux 
disease are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. 

Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has 
not demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claim for service connection for GERD adjudicated herein.  VCAA 
notice letters were issued in November 2004 and January 2005, 
which together satisfied the VCAA requirements and were issued 
prior to initial adjudication of the claim by the RO's July 2005 
rating action.  These letters informed the Veteran of the notice 
and duty-to-assist provisions of the VCAA, of the bases of 
review, and of the information and evidence necessary to 
substantiate the claim.  He was also told by that letter that it 
was ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In the present case, although the development letters 
addressing the appealed service connection claim adjudicated 
herein did not address the downstream issues of initial rating 
and effective date, such errors are harmless and moot, because 
the claim is herein denied.

The development letters also requested that the Veteran advise of 
any VA and private medical sources of evidence pertinent to his 
claim, and provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  The Veteran 
did 


inform of VA and private treatment, and these records were 
obtained in the course of development of his claim.  With 
provided authorization, the RO obtained and associated with the 
claims file VA and private treatment records.

Records underlying Social Security disability determinations were 
also obtained and associated with the claims file in June 2006.

The Veteran was appropriately informed, including by the appealed 
rating decisions and SOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board herein finds that because of the very limited 
credibility of the Veteran with regard to reported histories of 
disability to support his claims, his assertions of GERD symptoms 
in service are of minimal credibility due to the absence of 
corroborating evidence of GERD in service including particularly 
the absence of any complaint, finding, or treatment in service 
for GERD or its symptoms, as discussed further below.  In the 
absence of credible evidence of an event, injury, or disease in 
service to support a causal association between service and the 
Veteran's claimed GERD, a VA examination to address GERD and any 
etiology as related to service is not required prior to the 
Board's adjudication of the GERD claim.  38 C.F.R. § 3.159(c)(4); 
McLendon.


The Joint Motion as approved by the Court in March 2010 requires 
that the Board address the adequacy of an August 2006 VA 
examination, citing Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion 

is adequate).  However, that August 2006 VA examination was 
requested to address irritable bowel syndrome, not his GERD, and 
hence was not an examination performed for purposes of the GERD 
claim.  Because the examination was not undertaken for that 
purpose, it cannot have been inadequate for that purpose.  

The evidentiary record is sufficient for the Board to adjudicate 
the claim adjudicated herein, and no further examination or 
medical opinion is required.  The Board accordingly concludes 
that any VA examination requirements for the service connection 
claim adjudicated herein have been satisfied.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development which 
the RO has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests would 
further the claim being decided herein.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. § 3.159.

The Veteran has addressed his claim by written statements, and 
has declined the opportunity of a hearing (on his VA Form 9 
submitted in November 2006).  There has been no expressed 
indication that he desires a further opportunity to address his 
claim adjudicated herein.

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the claim 
for service connection for GERD was in this case, based on 
development already undertaken, the responsibility of the 
Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Service Connection for GERD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) 
(2009).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  

In determining the weight to be assigned to evidence, credibility 
can be affected by multiple factors including inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self- interest, malingering, desire 
for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. 
Cir. 1996).

The Veteran's service separation examination in September 1991 
noted that he had no history of any ongoing medical problems.  No 
gastrointestinal disorder was noted on that examination. The 
service medical records as a whole are entirely negative for any 
complaints, findings, treatments, or diagnoses of any upper 
gastrointestinal disorder or symptoms thereof.

In May 2000 the Veteran received VA treatment for heartburn with 
a history of gastroesophageal reflux diagnosed several years 
prior, treated with lansoprazole with good effect.  The examiner 
assessed chronic dyspepsia.

In July 2000 the Veteran underwent an upper endoscopy for 
gastroesophageal reflux.  He reported a history of reflux 
symptoms since age 16, with the condition improved with a proton 
pump inhibitor.  He also reported symptoms of awaking at night 
gasping for breath, which would occur if he missed doses of his 
medication.  Upon esophagogastric endoscopy, there was no 
evidence of esophagitis, but there were some small nodular areas 
which the examiner assessed as possibly consistent with old 
healed esophagitis of the distal esophagus.

An October 2000 VA treatment record notes a history of 
gastroesophageal reflux, though with an endoscopy in July 2000 
not showing any evidence of persistent esophagitis.  The 
Veteran's symptoms were noted to be well controlled with 
lansoprazole.  VA treatment records from this period noted the 
veteran's persistent smoking as negatively affecting his 
condition.

Upon VA examination in April 2005, upper gastrointestinal 
conditions were not addressed.  Upon VA examination in August 
2006, the Veteran reported having a lot of heartburn if he did 
not take his lansoprazole, with nausea approximately three to 
four times per month.  The examiner principally addressed 
irritable bowel syndrome, and did not address etiology of the 
claimed gastroesophageal reflux.

Regarding the Veteran's credibility, the Board notes that he 
underwent a VA psychiatric examination in April 2005 (in 
furtherance of psychiatric claims not herein adjudicated).  At 
that examination the Veteran provided a pre-service interpersonal 
history which the examiner noted was consistent with a conduct 
disorder, including being a bully at school, being suspended for 
fighting, being charged with being a minor in possession of 
alcohol, a history of some further juvenile arrests, and being 
involved in vandalism.  The examiner further noted that the 
Veteran had a past history of a diagnosed personality disorder 
with antisocial and passive aggressive traits.  The examiner 
noted, upon testing and based on the Veteran's history, "Long 
term characterological features suggestive of a personality 
disorder are prominent."  In a statement in support of his 
psychiatric disorder claim submitted in October 2004, the Veteran 
stated that during prior to service he was a "happy person easy 
to get along with."  This self-characterization stands in sharp 
contrast to the self-reported history at the VA psychiatric 
examination of bullying, fights, and vandalism prior to service, 
as well as in contrast to the finding of anti-social personality 
disorder at that examination and previously, including upon 
assessment in service.  Thus, either the Veteran was providing a 
false picture of himself in his October 2004 statement in support 
of his claim, or he is an inaccurate historian for other reasons.  
The Board judges the former scenario to be the more likely in 
this case, since it is consistent with the contradiction between 
that October 2004 statement and the history which the Veteran 
himself provided at the April 2005 psychiatric examination.  

Accordingly, based on this documented false or inaccurate history 
as provided by the Veteran in October 2004, the Board concludes 
that the Veteran's credibility as an accurate historian of his 
GERD or its symptoms is substantially impeached.  His assertions 
of GERD symptoms in service are therefore viewed as not credible, 
particularly in light of the absence of corroborating evidence, 
including the absence of medical records documenting any 
complaint, finding, or treatment for GERD or symptoms of GERD in 
service.

Based on the absence of any service record related to upper 
gastrointestinal conditions, the absence of credible evidence 
establishing GERD or its symptoms beginning in service, and the 
presence of post-service records amply documenting a gastro-
esophageal reflux condition and/or gastritis but with no causal 
link to service, the Board finds that the weight of the evidence 
is against GERD either beginning in service or otherwise being 
causally related to service.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
GERD, and the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for gastroesophageal reflux disease is denied.  


REMAND

The Joint Motion approved by the Court in March 2010 in essence 
requires that a further VA examination be obtained to address the 
question of etiology of the Veteran's tinnitus as secondary to 
service-connected conditions, including particularly the 
Veteran's service-connected fibromyalgia and mood disorder, as 
implicated by statements of the VA examiner upon the April 2005 
VA audiology examination for compensation purposes.  38 C.F.R. 
§ 3.310 (2009).  An additional examination and medical opinion 
must accordingly be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to inform of any 
additional pertinent treatments or examinations that 
are not reflected in the claims file, including any 
pertaining to his tinnitus, fibromyalgia, and mood 
disorders.  With the Veteran's assistance, obtain 
any such identified records and associate them with 
the claims file.  

2.  Thereafter, afford the Veteran a new VA 
examination by an appropriate medical practitioner, 
to address the nature and etiology of the Veteran's 
claimed tinnitus, in particular regarding etiologies 
as secondary to service-connected disabilities.  The 
claims folder must be made available to the examiner 
for review in conjunction with the examination.  All 
necessary studies, tests, and evaluations should be 
performed and the results noted in the examination 
report. 

a.  The examiner should be specifically note 
that the Veteran is service connected for 
fibromyalgia and a mood disorder.  The examiner 
should also note that upon VA audiology 
examination in April 2005, the examiner 
concluded that the Veteran's tinnitus was not 
directly related to service, but the examiner 
then suggested the possibility that it might be 
related to current disabilities suffered by the 
Veteran, to include fibromyalgia and 
depression.  

b.  The examiner must address whether it is at 
least as likely as not (i.e., to at least a 50-
50 degree of probability) that the Veteran's 
tinnitus was caused or aggravated (permanently 
increased in severity) by the Veteran's 
service-connected fibromyalgia or his service-
connected mood disorder, or whether such 
causation or aggravation is unlikely (i.e., 
less than a 50-50 probability).  The examiner 
should consider all pertinent evidence, 
including medical and lay evidence, and the 
credibility of such evidence.  In this regard, 
the examiner may consider the findings and 
analysis contained within the Board's current 
decision denying service connection for GERD, 
wherein the Board addressed the credibility of 
the Veteran's statements of symptom history in 
that claim.  Factors which may be considered as 
affecting credibility include, but are not 
limited to, interest, bias, demeanor of the 
Veteran upon his presentation of statements or 
evidence, inconsistent statements, bad 
character, and facial plausibility (whether the 
truth of the matter asserted is plausible or 
not, on its face), and contradiction by 
circumstantial evidence or other evidence.  
When addressing the credibility of the 
Veteran's statements, the examiner should 
clearly articulate his/her conclusions about 
the credibility of the statements, and the 
reasons for those conclusions.  

c.  Note:  The term "at least as likely as 
not" as used above does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

d.  Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
pre-existing or underlying condition, as 
contrasted to temporary or intermittent flare-
ups of symptoms which resolve with return to 
the previous baseline level of disability. 

e.  Any opinion provided should include 
discussion of specific evidence of record.  The 
examiner must set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed.  The conclusions of the examiner 
should reflect review of the claims folder, and 
the discussion of pertinent evidence.  If some 
questions cannot be answered without resorting 
to pure speculation, the examiner must provide 
a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claim de 
novo.  If the benefit sought by the remanded claim 
is not granted to the Veteran's satisfaction, 
provide him and his representative with a 
Supplemental Statement of the Case and an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


